Citation Nr: 1606958	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to August 1971.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 determination of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Board notes that the appellant seeks to overturn the finding of a final February 1979 VA administrative decision which was never appealed.  In a strict sense, the relevant question is whether the appellant has submitted new and material evidence to warrant revision of that decision.  For the sake of clarity the Board follows the lead of the RO and considers the matter on the merits.

The issue of entitlement to VA medical care services has been raised by the appellant's representative at his December 2015 hearing and associated appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The appellant was inducted into service in February 1969 and was discharged from service as undesirable in August 1971.  At the time of discharge he was found not to be insane. 
 
2.  The character of the appellant's discharge was upgraded to a general discharge in September 1977 under the Department of Defense (DOD) Special Discharge Review Program (SDRP).
 
3.  Effective July 1978, the Department of the Navy re-reviewed the appellant's discharge and determined that the appellant was not entitled to a discharge upgrade under new uniform standards.


CONCLUSION OF LAW

The character of the appellant's service from October 1968 to January 1971 constitutes a bar to compensation VA benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's relevant military personnel records have been obtained.  With regard to the appellant's claim of insanity underlying his in-service misconduct, he has not been provided with a VA examination.  Because the Board finds that the appellant's discharge records include sufficient competent medical evidence to decide the claim, the Board likewise finds that VA has no duty to provide a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The appellant seeks to establish his eligibility for VA compensation benefits, which has been denied by the RO on the basis that the characterization of his active duty service constitutes a bar to benefits.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars under 38 C.F.R. § 3.12(c) and regulatory bars under 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions. 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct), though a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 

A discharge or release from service is not a bar to the payment of benefits if it was found that the person was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Under 38 C.F.R. § 3.12(f), an honorable or general discharge issued prior to October 8, 1977, under authority other than that listed in paragraphs (h) (1), (2), and (3) of § 3.12, by a discharge review board established under 10 U.S.C.A. § 1553 sets aside any bar to benefits imposed under § 3.12(c) or (d).  Pursuant to 38 C.F.R. § 3.12(h), unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge awarded under one of three specific programs does not remove any bar to benefits.  These programs include the DOD's SDRP effective April 5, 1977.  38 C.F.R. § 3.12(h)(2).

Here, the appellant was awarded several non-judicial punishments in service prior to discharge.  In January 1970 he was punished for attempting to steal a shipmate's billfold.  He was punished in July 1970 for a period of AWOL lasting one day.  At the time of his discharge, the appellant was subject to prosecution for knowingly disobeying a lawful order to report and for four periods of AWOL, consisting of 9 days in September 1970, 55 days from September to November 1970, 28 days from December 1970 to January 1971, and 127 days from February to June 1971.  He requested an undesirable discharge in lieu of trial by court-martial in June 1971.  In July 1971 he underwent a psychiatric examination.   The examiner opined that the appellant was able to adhere to the right at the time of his misconduct.  After a suicidal gesture he was subjected to a psychiatric examination.  The examiner noted inconsistent statements regarding the suicide attempt, and described family financial problems as the reason for his absences.  He was diagnosed a personality disorder, described as sociopathic personality, but found him to be responsible for his actions and did not find treatment to be required.  He was subsequently discharged in August 1971.

The appellant applied for a discharge upgrade in June 1977.  In September 1977, his discharge was upgraded to "under honorable conditions" under the SDRP that became effective on April 5, 1977.  In May 1978, this upgrade was reviewed by the Naval Discharge Review Board.  At that time, a preliminary finding was made that the appellant's record was sufficiently severe to make an undesirable discharge appropriate.  However, the change made by the SDRP was affirmed.  The Naval Discharge Review Board noted that the appellant's discharge was reviewed under Public Law 95-126 and a determination was made that characterization of service was warranted by DOD SDRP. 

In a May 1978 letter, the appellant was informed of the preliminary review.  It was noted that as a result of this review, the appellant was found to not qualify for an upgrade in discharge (from his original undesirable discharge) under the new, uniform standards for discharge review.  However, it was noted that the general, under honorable conditions, character of discharge that was received as a result of the SDRP was not changed.  This letter noted that, under the law, the appellant may be ineligible for VA benefits.  The appellant was informed that he could request a personal appearance hearing or second documentary review by a July 1978 suspense date or this preliminary determination would become final.  The record does not contain any indication that the appellant requested either option, and the determination became final in July 1978. 

In a January 2013 statement, the appellant reported experiencing severe racism and physical abuse during active service.  Additionally, he stated that he witnessed a fellow black shipmate thrown overboard by a group of white shipmates.  Due to illness and family difficulties, the appellant requested emergency administrative leave but was denied.  He noticed that white shipmates were granted leave and thus attributed the denial to racism.  For this reason, he went AWOL.

At his December 2015 hearing and in an accompanying appellate brief, the appellant's representative contended that because his discharge was based primarily on his AWOL status, the exceptions under 38 C.F.R. § 3.12(c)(6) were applicable.  The appellant testified that his AWOL was justified because of the racism he was experiencing, his wife's brain tumors, and his mother's exacerbated heart disease and multiple sclerosis.  In the alternative, the representative further contended that there was evidence that the appellant was insane at the time of discharge.  He stated that he was treated and medicated for depression while in confinement awaiting discharge.  

The Board notes that 38 C.F.R. § 3.12(c) does not apply in this case.  In this regard, the appellant was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not an alien, and was not a deserter.  While the appellant had four periods of AWOL, as noted above, all were less than 180 days in length.  Thus, 38 C.F.R. § 3.12(c) does not apply.  Consequently, the appellant's statements as to the reasons for periods of AWOL are not relevant, as the exceptions for compelling circumstances under 38 C.F.R. § 3.12(c)(6) do not apply.

With respect to 38 C.F.R. § 3.12(d), the Board finds that the appellant's in-service periods of AWOL, failure to obey orders, and attempted stealing constitutes willful and persistent misconduct.  See Cropper v. Brown, 6 Vet. App. 450, 453 (1994).  Furthermore, the appellant accepted an undesirable discharge in lieu of trial by general court-martial.  Thus, the appellant is barred from receiving VA compensation benefits. 

The Board finds that the appellant was awarded an upgraded discharge as a part of the DOD's SDRP, effective April 5, 1977, pursuant to38 C.F.R. § 3.12(h)(2) . Thus, such an upgraded discharge is a bar to benefits, unless a discharge review board determines on an individual basis that the discharge would be upgraded under uniform standards.  The appellant's discharge was reviewed by a discharge review board in May 1978, and it was determined that the appellant's discharge would not be upgraded under the newly implemented uniform standards for discharge review.  The review board informed the appellant of an opportunity to challenge this preliminary decision, but the appellant did not do so.  The review board's decision became final, and, therefore, the appellant's character of discharge is a bar to VA benefits under 38 C.F.R. § 3.12(h). 

As to the appellant's contentions of insanity, the Board finds that the evidence weighs against a finding of insanity.  The appellant points to records of depression and a suicide attempt in service.  The threshold of insanity, however, is higher than mental health issues alone.  38 C.F.R. § 3.354.  Furthermore, two separate psychiatric examinations prior to discharge found the appellant to be responsible for his actions.  The second examiner noted that the appellant was manipulative and made inconsistent statements.  While a diagnosis was offered, psychiatric treatment was not indicated at that point.  The Board finds these in-service evaluations more probative than statements made by the appellant in the present.  For these reasons, the Board finds that the evidence weighs against a finding that the appellant's misconduct was the result of insanity.

The Board thus finds that the appellant's character of discharge was upgraded as part of the DOD SCRP and was not found to be appropriate upon review by a discharge review board applying uniform standards.  Furthermore, the evidence weighs against a finding that the appellant was insane when he committed the misconduct leading to the discharge.  The character of his discharge is therefore a bar to compensation VA benefits.  



ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


